UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6614


JEROME MCFADDEN,

                Petitioner - Appellant,

          v.

WARDEN BUSH,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Bruce H. Hendricks, District Judge.
(0:13-cv-03024-BHH)


Submitted:   July 23, 2015                 Decided:   July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerome McFadden, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, Melody Jane Brown, Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jerome McFadden seeks to appeal the district court’s order

accepting     the   recommendation    of   the   magistrate      judge   and

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition.             The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.       28 U.S.C. § 2253(c)(1)(A) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                28 U.S.C.

§ 2253(c)(2) (2012).      When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.               Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).       When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

McFadden has not made the requisite showing.        Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                  DISMISSED
                                      2